SLEET, Judge.
Jeremy Christian Nichols challenges his convictions and sentences for burglary of an unoccupied dwelling and grand theft in circuit court case number 29-2012-CF-18339 and possession of a controlled substance, possession of cannabis, and possession of drug paraphernalia in circuit court case number 29-2012-CF-18340. We affirm Nichols’ judgments and sentences without comment but remand for correction of a scrivener’s error. In case number 29-2012-CF-18339, Nichols was convicted after jury trial. In case number 29-2012-CF-18340, Nichols pleaded guilty to all three counts. The judgments, however, do not indicate how the cases came before the circuit court for disposition. The State concedes error. As such, we remand to the trial court with instructions to correct *341the judgments to reflect Nichols’ conviction after jury trial in case 18339 and entry of a guilty plea in case 18340. See Morgan v. State, 696 So.2d 850 (Fla. 2d DCA 1997).
Affirmed.
SILBERMAN and KELLY, JJ., Concur.